Title: To George Washington from James McHenry, 1 August 1785
From: McHenry, James
To: Washington, George

 

Dr Sir.
New York 1st Augt 1785.

Whilst the Marquiss de la Fayette was on his late visit to this country he suggested to me that if I could recollect the train of his military proceedings and commit them to paper, that you would send them to Doctor Gordon who is engaged in writing a history of the revolution; at least so I understood him on this occasion, for the subject being delicate I did not seek explanation. My desire that the military and patriotic proceedings of the Marquiss may be truely stated by the Doctor has been a further inducement with me to execute his wish notwithstanding it interferd with my other avocations. I have therefore comprehended in the inclosed sketch every material feature of that noblemans history, so far as the same is connected with our revolution, which I hope you will introduce to Doctor Gordon in such a manner as may render it of utility to his undertaking. It is incumbent upon history to render her aid in paying a debt to those characters which America cannot pay.
The Marquiss writes by every packet such information as he thinks may be of service to the union, and frequently tells congress what they do not hear from any other quarter, and does them acts of Kindness which no other person could do them. The court of France (through his mediation I imagine) has ordered their charge des affairs to withdraw the demand made some time since for the surrendrg of Lonchamp, which relieves Congress from much serious embarrassment. Yet one can see that the French court is not pleased, and hence, that we are not likely very soon to have a French minister—unless Congress do something more than what has been done to satisfy the insult.
Since I have entered upon Congressional politics I must take the liberty to detain you a little Longer. Congress have had it under consideration to recommend to the several States to vest them with the power of regulating the trade of the States as well with each other as with foriegn nations. This power to constitute a part of the confederation and to be exercised by nine states in Congress assembled. Its object to enable Congress to lay as heavy duties and restrictions upon the trade of foreign nations, as foreign nations lay upon the trade of the United States. I apprehend that both the genius and interest of the Southern States

will be found to be opposed to granting this power. I believe the Eastern States New York & Pennsylvania are exceedingly anxious for it; but I do not wonder at their anxiety to obtain a monopoly of the carrying trade of the union. What would be the consequence to the Southern States in particular were foreign vessels to be prevented from exporting their products. They would for example having only American vessels to carry off their commodities of export, have fewer purchasers for them, hence their prices would be unavoidably lowered. They would also have less foreign goods imported, which would oblige the consumers to pay dearer for what they must buy. It would seem therefore to be good policy in the Southern States to encourage the number of buyers for what they have to sell, and the number of importers of those articles they must buy, till they become as well peopled as the Eastern States, when a naval defence will be easily established, or come of itself without the aid of restrictions. In the mean while however it may be said, that we ought to lay the foundation for a marine, and therefore ought to begin by discouraging foriegn shipping and encouraging our own, for that the riches arising from buying what we want cheap and selling what we raise dear will avail us nothing without a navy to protect them. But is it true that a navy is at present necessary, and if necessary is it true that our people could go to the expence of supporting it? Would it be right to add to our present burthens; can we pay our present debts? Are we in a situation to enter into a war of imposts and prohibitions to force Great Britain or France to open to our shipping their west Indian possessions? Have we shipping enough to carry on our exports and imports? When Great Britain passed the navigation act she had in her harbours more than a sufficient number of vessels for her own trade. Great Britain too, was well peopled at that period and the capital of her traders equal to the exportation and purchase of her products. But our situation is different in both respects, and yet it is said we ought to force a navy—that we ought to prohibit British ships from exporting our products.
Perhaps the point of true policy lays between forcing the growth of our shipping and doing nothing that may forward their increase. Perhaps the Southern States should give up something, and the other States should not ask every thing.

Were Congress under the latter idea to frame a navigation act, the operation of which would gradually and slowly tend to augment the seamen and shipping of the States without sensibly wounding in its progress the interests of any State, and recommend the same to their adoption, is it not highly probable in such a case that the good sense of the States would readily induce them to come into the measure. Upon this plan they would see what they were to give—that it could not hurt them—and that it might work a general benefit. They could repeal it too, if it was found to hurt them, which alone would be a great inducement with some states to pass it.
You will excuse me for being thus particular: but the subject is among the most interesting and that lead me to it, well knowing that although you have withdrawn yourself from all public employments, yet that there is nothing so near your heart as the public welfare. With respectful compliments to Mrs Washington and ardent wishes for your health I am Dr Sir very sincerely Your ob. St

James McHenry

